DETAILED ACTION
Prosecution History
Claims 1, 8 and 15 have been amended.
Claims 1, 8 and 15 have been further amended by an Examiner’s amendment presented herein.
Claims 1, 2, 4 - 9, 11 - 16 and 18 - 20 are allowed.
This action corrects the Examiners amendment to Claim1 line 14, Claim 8 line 13 and Claim 15 line 16.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Anthony Wingrove on 15 February, 2022.
The application has been amended as follows: 
In Claim 1, line 4 change the words : “. . .an image capturing device . . .” to: - - a digital camera . . . - - .
In Claim 1, line 14 change the words : “. . . image capturing device . . .” to: - - digital camera . . . - - .
In Claim 8, line 3 change the words : “. . .an image capturing device . . .” to: - - a digital camera . . . - - .
In Claim 8, line 13 change the words : “. . . image capturing device . . .” to: - - digital camera . . . - - .
In Claim 15, line 6 change the words : “. . .an image capturing device . . .” to: - - a digital camera . . . - - .
In Claim 15, line 16 change the words : “. . . image capturing device . . .” to: - - digital camera . . . - - .
Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:
The cited prior art of record fails to expressly teach a method, system and a computer program product for prepopulating image based documentation to an image, where the claims, in combination with other recited features, includes communicating clinical documentation including notes from a clinician to be associated with an image file to a digital camera.
The most remarkable prior art of record is as follows:
Butler et al: U.S. Publication Number 2011/0103660 A1
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
CONCLUSION
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is 571-270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at 571.272.6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  
Hand delivered replies should be delivered to:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                Date: 7 March, 2022